Citation Nr: 0947424	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to August 
1978 and from February 2003 to June 2004, including service 
in Southwest Asia during the Persian Gulf War from April 2003 
to April 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied service connection for an eye 
condition and posttraumatic stress disorder (PTSD).  A 
November 2008 rating decision granted service connection and 
assigned a 50 percent disability rating for PTSD, effective 
November 30, 2005.  Service connection having been granted 
for a psychiatric disorder, the Board finds that the issues 
of service connection for a psychiatric and behavioral 
disorder are no longer on appeal because they are considered 
in the rating for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in July 2007.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran claims that he has an eye condition that is 
related to his service.  Specifically, he contends that 
during service in Iraq he was exposed to sunlight and desert 
conditions that were particularly hard on his eyes.  His 
service records demonstrate that he served in Southwest Asia 
from April 2003 to April 2004.  Thus, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), the 
Veteran's status as a "Persian Gulf veteran" is confirmed.

VA obtained the Veteran's partial service medical records 
dated from September 1977 to November 1997 and requested 
additional records dated from February 2003 to June 2004.  
However, in March 2007 VA made a formal finding of the 
unavailability of any additional service medical records and 
determined that all efforts to obtain the records had been 
exhausted and that further attempts to locate the records 
would be futile.

The Veteran's available service medical records are void of 
any findings, complaints, symptoms, or diagnoses of any eye 
disorder.

However, VA medical records reflect an ocular history of 
cataract and glaucoma.  A June 2007 ophthalmology note 
reflects an assessment of narrow angle glaucoma and 
cataracts.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of an eye condition, he is not 
competent to diagnose any eye condition or to  relate any 
current eye condition to his active service.  Inasmuch as the 
Veteran's claim encompasses a claim of entitlement to service 
connection based upon service in the Southwest Asia theater 
of operations, the Board specifically requests an opinion as 
to whether any eye condition is attributable to any known 
medical causation.  As any relationship remains unclear to 
the Board, the Board finds that a VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since July 2007.

2.  Schedule a Gulf War examination with 
regard to his claim for service connection 
for an eye condition.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, and 
all findings reported in detail.  
Specifically, the examiner should provide 
the following:

Diagnose any eye disabilities present.  
State whether or not the Veteran has 
any eye disability that is due to an 
undiagnosed illness, or whether his 
complaints can be attributed to any 
known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is as likely as not (50 
percent probability or more) that any 
eye disorder was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of any eye condition, in 
addition to his statements regarding 
the continuity of symptomatology Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

